 


114 HR 1046 IH: Transit Tax Parity Act of 2015
U.S. House of Representatives
2015-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1046 
IN THE HOUSE OF REPRESENTATIVES 
 
February 24, 2015 
Ms. Norton (for herself, Mr. Beyer, and Mr. Connolly) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent the rule providing parity for the exclusion from income for employer-provided mass transit and parking benefits. 
 
 
1.Short titleThis Act may be cited as the Transit Tax Parity Act of 2015.  2.Parity for exclusion from income for employer-provided mass transit and parking benefits made permanent (a)In generalSection 132(f)(2) of the Internal Revenue Code of 1986 is amended— 
(1)by striking $100 in subparagraph (A) and inserting $175, and (2)by striking the last sentence. 
(b)Effective dateThe amendments made by this section shall apply to months beginning after December 31, 2014.   